653 S.E.2d 690 (2007)
In the Matter of Walter Ryan DOGAN.
No. S08Y0069.
Supreme Court of Georgia.
October 29, 2007.
Reconsideration Denied December 13, 2007.
Walter Ryan Dogan, Jamaica, pro se.
Jenny K. Mittelman, Atlanta, William P. Smith III, General Counsel, for appellant.
Gregory L. Fullerton, Albany, Walter James Gordon, Sr., Hartwell, for other parties.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendation of the Special Master, Walter James Gordon, Sr., recommending disbarment. The State Bar filed a formal complaint, which Dogan failed to answer. Under Bar Rule 4-212(a) he is in default and the facts alleged and violations charged are deemed admitted. Following issuance of the special master's report, neither party sought review by the Review Panel, and thus Dogan has waived the right to file exceptions in this Court. See Bar Rule 4-217(c) and (d).
Pursuant to the default, the following facts are admitted: Dogan lives in Jamaica, New York and has been a member of the State Bar since 1992; in 2005 the Georgia Department of Human Resources filed a child support case against Dogan; in connection with discovery served in that case, Dogan produced paycheck stubs that were fabricated and reflected weekly earnings substantially less than Dogan actually received; the trial court hearing the child support case found that Dogan fabricated the documents in order to deceive the court, found him in contempt, and sentenced him to 20 days in jail. The finding of criminal contempt was affirmed by the Court of Appeals. Dogan v. Georgia Department of Human Resources, 278 Ga.App. 905, 630 S.E.2d 140 (2006). Based on these facts, the special master concluded that Dogan violated Rules 3.3(a)(4), 3.4, 3.5(c), and 8.4(a)(4), all of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d).
Having reviewed the record, we concur with the special master's recommendation that disbarment is the appropriate sanction where a lawyer, with the intent to deceive and to harm another party, falsifies documents and relies upon those documents in a court proceeding. Therefore, we hereby order that the name of Walter Ryan Dogan be removed from the rolls of persons authorized to practice law in the State of Georgia. Dogan is reminded of his duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.